10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00344-JLR Document 9-1 Filed 05/23/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

GEICO MARINE INSURANCE COMPANY,
Foreign insurer

No, 2:19-cv-00344

[PROPOSED] ORDER GRANTING
MOTION FOR DEFAULT JUDGMENT
AND JUDGMENT AGAINST MICHAEL
SCHLADETZKY

Plaintiff,
VS.

MICHAEL SCHLADETZKY, an individual NOTE FOR MOTION CALENDAR:
MAY 23, 2019

Defendant.

 

 

THIS MATTER comes ay the Court on GEICO Marine Insurance Company’s
Motion for Default iodo The Court has considered the Motion, as well as the filings and
pleadings in the court docket.

IT IS HEREBY ORDERED that GEICO Matine Insurance Company’s Motion for Entry
of Default Judgment is GRANTED. Default Judgment is hereby entered against ‘defendant
Michael Schladetzky as follows:

(1) Michael Schladetzky has misrepresented material facts to GEICO Marine Insurance

Company in his claim for insurance benefits under Policy #BUS5999518-00

(“Policy”) related to the October 8) 2018 fire loss of the vessel Discovery.

FORSBERG & UMLAUF, P.S,
[PROPOSED] ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

 

AND JUDGMENT - PAGE 1
CAUSE NO, 2:19-CV-00344

2361556 / 1684.0001

ATTORNEYS AT LAW
901 FIFTH AVENUE ¢ SUITE 1400
SEATTLE, WASHINGTON 98164
(206) 689-8500 * (206) 689-8501 FAX

 

 
10
11
12
13
14

15

17
18
19
20
21
22

23

16

 

Case 2:19-cv-00344-JLR Document 9-1 Filed 05/23/19 Page 2 of 3

(2) Michael Schladetzky has breached the conditions of the Policy by failing to cooperate
in the investigation of the claim for insurance benefits related to the October 8, 2018
fire loss of the vessel Discovery.

(3) Michael Schladetzky’s misrepresentations constitute fraud, misrepresentation and are
a breach of the insurance Policy # BUS5999518-00 issued by GEICO Marine
Insurance Company.

(4) Based on Mr, Schladetzky’s material misrepresentations, Policy # BUS5999518-00
with policy period July 18, 2018 — July 18, 2019 is void as a matter of law from the
beginning of the policy period.

(5) Michael Schladetzky is not entitled to coverage, including but not limited to coverage
under the Policy for A. HULL & EQUIPMENT, C. BOATING LIABILITY
(PROTECTION. & INDEMNITY) and H. PERSONAL EFFECTS for the underlying
loss related to the October 8, 2018 fire of the vessel Discovery.

(6) GMIC has no duty to defend or indemnify Mr. Schladetzky under the Policy.

(7) Any obligation of GMIC to defend or indemnify Mr. Schladetzky for the underlying
loss shall end-as of the date this Judgment is entered.

ORDERED this aw day of “Sune. _, 2019.

—
WIELIAM M. McCOOL, Clerk of Court

 

James L. Robart

1.5. Dis 1 Judger

- FORSBERG & UMLAUF, P.S,
[PROPOSED] ORDER GRANTING MOTION FOR DEFAULT JUDGMENT ATTORNEYS AT LAW
AND JUDGMENT — PAGE 2 901 FIFTH AVENUE ¢ SUITE 1400
CAUSE NO, 2:19-CV-00344 SEATTLE, WASHINGTON 98164

(206) 689-8500 * (206) 689-8501 FAX

2361556 / 1684.0001

 

 
 

—

2

10

11

12

13

14

15

16

17

18

19

20

21

22

- 23

 

 

Case 2:19-cv-00344-JLR Document 9-1 Filed 05/23/19 Page 3 of 3

Presented by:

FORSBERG & UMLAUF, P:S.

By: s/ Ryan J. Hesselgesser
Ryan J. Hesselgesser, WSBA #40720
901 Fifth Avenue, Suite 1400
Seattle, WA 98164
Tel: (206) 689-8500
Fax: (206) 689-8501

Email: RHesselgesser@FoUm.law
Attorney for Plaintiff GMIC

FORSBERG & UMLAUF, P.S.

[PROPOSED] ORDER GRANTING MOTION FOR DEFAULT JUDGMENT ATTORNEYS AT LAW
AND JUDGMENT — PAGE 3 901 FIFTH AVENUE © SUITE 1400

| CAUSE NO, 2:19-CV-00344 SEATTLE, WASHINGTON 98164

(206) 689-8500 # (206) 689-8501 FAX
2361556 / 1684,0001

 

 
